NO. 12-09-00149-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS
JAMES EDWARD TALLEY,
APPELLANT                                            '    APPEAL FROM THE 114TH

V.                                                   '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                  '    SMITH COUNTY, TEXAS
APPELLEE
                                  MEMORANDUM OPINION
                                      PER CURIAM
       James Edward Talley appeals his conviction for violation of bond in a family
violence case. Appellant’s counsel has filed a brief asserting compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969). We dismiss the appeal.

                                          BACKGROUND
       Appellant pleaded guilty to the offense of violation of bond in a family violence
case with two or more previous convictions.1 The trial court placed him on deferred
adjudication community supervision in July 2008. Appellant apparently travelled to
California following his plea with the intent that his community supervision would be
administered in that state. The State of California declined to supervise Appellant, but
Appellant did not return to Texas. In April 2009, the State filed an application to revoke
Appellant’s suspended sentence, alleging that he had failed to report and failed to pay
fees as ordered. A hearing was held in April, and Appellant pleaded true to several of the
allegations. Following that hearing, the trial court found Appellant guilty and sentenced




       1
           See TEX. PENAL CODE ANN. § 25.07(g) (Vernon Supp. 2009).
him to imprisonment for two years and a fine of one thousand dollars. This appeal
followed.


                    ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant=s counsel has filed a brief in compliance with Anders and Gainous.
Counsel states that he has diligently reviewed the appellate record and that he is well
acquainted with the facts of this case. In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), counsel=s brief presents a thorough
chronological summary of the procedural history of the case and further states that
counsel is unable to present any arguable issues for appeal. See Anders, 386 U.S. at 745,
87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L.
Ed. 2d 300 (1988). We have likewise reviewed the record for reversible error and have
found none.

                                      CONCLUSION
       As required, Appellant=s counsel has moved for leave to withdraw. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).            We are in agreement with
Appellant’s counsel that the appeal is wholly frivolous. Accordingly, his motion for
leave to withdraw is hereby granted, and we dismiss this appeal. See In re Schulman,
252 S.W.3d at 408B09 (“After the completion of these four steps, the court of appeals
will either agree that the appeal is wholly frivolous, grant the attorney=s motion to
withdraw, and dismiss the appeal, or it will determine that there may be plausible grounds
for appeal.”).
       Counsel has a duty to, within five days of the date of this opinion, send a copy of
the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek further review of this case by the Texas Court of Criminal
Appeals, he must either retain an attorney to file a petition for discretionary review or he
must file a pro se petition for discretionary review. See In re Schulman, 252 S.W.3d at
408 n.22. Any petition for discretionary review must be filed within thirty days from the
date of either this opinion or the last timely motion for rehearing that was overruled by
this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed
                                             2
with this court, after which it will be forwarded to the Texas Court of Criminal Appeals
along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered June 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)




                                                      3